DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks and amendment filed on Jun. 14, 2021.
Claims 1-10 and 12-20 have been amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (20200344832).
Regarding claim 1, Hu discloses a method by a terminal in a wireless communication system (see abstract, fig.1, fig.3, element 106, fig.14, element UE and its description), the method comprising: receiving, from a base station, a user equipment (UE) capability enquiry message including radio access technology (RAT) type information and filtering information (see abstract, fig.14, elements LTE MeNB, UE, step 6, paragraphs [0008], [0096], [0131] and its description); generating at least one candidate band combination (BC) list based on the RAT type information and the filtering information (see abstract, fig.14, paragraphs [0096], [0131] and its description); generating UE capability information based on the generated BC list (see fig.14, paragraphs [0096], [0111], [0131] and its description); and transmitting, to the base station, the generated UE capability information (see abstract, fig.14. elements LTE MeNB, UE, step 7, paragraphs [0008], [0096], [0111-0112], [0131] and its description).
Regarding claim 2, Hu further discloses the RAT type information indicates at least one RAT type for requesting a UE capability the at least one RAT type for requesting the UE capability including a long term evolution (LTE), a multi radio access technology (MR)-dual connectivity (DC), or a new radio (NR) (see paragraphs [0055], [0059], [0096]).
Regarding claim 3, Hu further discloses the filtering information includes at least one of first information for generating of a candidate BC list for a new radio (NR) evolved universal terrestrial radio access (E-UTRA) - dual connectivity (NE-DC), second information for generating of a candidate BC list for a NR-DC or third information for omitting at least one BC associated with an E-URTA-NR (EN-DC) (see paragraphs [0008], [0055], [0059], [0096], [0111-0112], [0123], [0131]).
Regarding claim 4, Hu further discloses the third information is included in the filtering information, when at least one of the first information or the second information is included in the filtering information (see paragraphs [0008], [0055], [0059], [0096], [0111-0112], [0131]).
Regarding claim 5, Hu further discloses generating the at least one candidate BC list further comprises: identifying that a multi radio access technology (MR) - dual connectivity (DC) is set in the RAT type information (see paragraphs [0008], [0055]); and generating a candidate BC list only for a new radio evolved universal terrestrial radio access - dual connectivity (NE-DC) in case that the terminal supports only for the NE-DC (see paragraphs [0008[0055], [0059], [0096], [0111-0112], [0131]).
Regarding claim 6, Hu discloses a method by a base station in a wireless communication system (see abstract, fig.1, fig.4, element 102, fig.14, element LTE MeNB and its description), the method comprising: transmitting, to a terminal, a user equipment (UE) capability enquiry message including radio access technology (RAT) type information and filtering information (see abstract, fig.14, elements LTE MeNB, UE, step 6, paragraphs [0008], [0096], [0131] and its description and its description); and in case that at least one candidate band combination (BC) list is generated based on the RAT type information and the filtering information, receiving, from the terminal, UE capability information that is generated based on the at least one combination BC list (see abstract, fig.14. elements LTE MeNB, UE step 7, paragraphs [0008], [0096], [0111-0112], [0131] and its description).
Regarding claim 7, Hu further discloses the RAT type information indicates at least one RAT type for requesting a UE capability the at least one RAT type for 
Regarding claim 8, Hu further discloses the filtering information includes at least one of first information for generating of a candidate BC list for a new radio (NR) evolved universal terrestrial radio access (E-UTRA) - dual connectivity (NE-DC), second information for generating of a candidate BC list for a NR-DC or third information for omitting at least one BC associated with an E-URTA-NR (EN-DC) (see paragraphs [0008], [0055], [0059], [0096], [0111-0112], [0123], [0131]).
Regarding claim 9, Hu further discloses the third information is included in the filtering information, when at least one of the first information and the second information is included in the filtering information (see paragraphs [0008], [0055], [0059], [0096], [0111-0112], [0131]).
Regarding claim 10, Hu further discloses a candidate BC list only for a new radio evolved universal terrestrial radio access - dual connectivity (NE-DC) is included in the at least one candidate BC list, in case that the terminal supports only for the NE-DC (see paragraphs [0008[0055], [0059], [0096], [0111-0112], [0131]).
Regarding claims 11-20 recite limitations substantially similar to the claims 1-10. Therefore, these claims were rejected for similar reasons as stated above. 


Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647